
	
		I
		112th CONGRESS
		1st Session
		H. R. 2337
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Berman,
			 Ms. Ros-Lehtinen,
			 Mr. Costa,
			 Mr. Farr, Ms. Tsongas, Mr.
			 Rohrabacher, Mr. Connolly of
			 Virginia, Mr.
			 Faleomavaega, Ms. Buerkle,
			 Ms. Wilson of Florida,
			 Mr. Doggett,
			 Mr. Capuano, and
			 Ms. Speier) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the Peace Corps Act to require sexual assault
		  risk-reduction and response training, the development of sexual assault
		  protocol and guidelines, the establishment of victims advocates, the
		  establishment of a Sexual Assault Advisory Council, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Kate
			 Puzey Peace Corps Volunteer Protection Act of 2011.
		2.Peace Corps
			 volunteer protectionThe Peace
			 Corps Act is amended by inserting after section 8 (22 U.S.C. 2507) the
			 following new sections:
			
				8A.Sexual assault risk-reduction and response
		  training(a)In
				generalAs part of the
				training provided to all volunteers under section 8(a), the Director of the
				Peace Corps shall develop and implement comprehensive sexual assault
				risk-reduction and response training that conforms to best practices in the
				sexual assault field as appropriate for first responders and other
				staff.
					(b)Development and
				consultation with expertsIn developing the sexual assault
				risk-reduction and response training under subsection (a), the Director of the
				Peace Corps shall consult with and incorporate, as appropriate, the
				recommendations and views of experts in the sexual assault field.
					(c)Subsequent
				trainingOnce a trainee has
				arrived in such trainee’s country of service, the Director of the Peace Corps
				shall provide such trainee with training tailored to such country, including
				cultural training relating to gender relations, risk-reduction strategies, a
				safety plan in the event of an assault, treatment available in such country
				(such as forensic rape exams, PEP for HIV exposure, STD screening, and
				pregnancy testing), MedEvac procedures, and information regarding the legal
				process for pressing charges against an attacker.
					(d)Historical
				analysisThe Director of the
				Peace Corps shall provide each applicant for enrollment with a historical
				analysis of crimes and risks against volunteers in the country in which the
				applicant has been invited to serve.
					(e)Contact
				informationThe Director of the Peace Corps shall provide each
				trainee, before each such trainee enrolls as a volunteer, with—
						(1)the contact information of the Inspector
				General of the Peace Corps for purposes of reporting violations of the sexual
				assault protocol under section 8B or any other criminal or administrative
				wrongdoing by volunteers, personnel (including experts and consultants), or
				other individuals (including contractors) who do business with the Peace Corps;
				and
						(2)clear, written
				guidelines regarding whom to contact, including the direct telephone number for
				a victim advocate and what steps to take in the event of a sexual
				assault.
						(f)DefinitionsIn this section and sections 8B through
				8G:
						(1)Assault
							(A)In
				generalThe term
				assault means an act that—
								(i)creates an
				apprehension in an individual of an imminent, harmful, or offensive contact;
				or
								(ii)is a harmful or
				offensive touching.
								(B)InclusionThe
				term assault includes stalking and sexual assault.
							(2)Sexual
				assaultThe term
				sexual assault means any conduct described in chapter 109A of
				title 18, United States Code, relating to aggravated sexual abuse, sexual
				abuse, and sexual contact, whether or not the conduct occurs in the special
				maritime and territorial jurisdiction of the United States, and includes both
				assaults committed by offenders who are strangers to the victim and assaults
				committed by offenders who are known or related by blood or marriage to the
				victim.
						(3)StalkingThe term stalking means
				engaging in a course of conduct directed at a specific person that would cause
				a reasonable person to—
							(A)fear for his or her safety or the safety of
				others; or
							(B)suffer substantial
				emotional distress.
							(4)Inclusion of
				traineesThe term volunteers includes
				trainees.
						8B.Sexual assault protocol and
		  guidelines(a)In
				generalThe Director of the Peace Corps shall develop and
				implement comprehensive sexual assault protocol and guidelines that—
						(1)conform to best practices in the
				sexual assault field; and
						(2)are applicable to all posts at which
				volunteers serve.
						(b)Development and consultation with
				expertsIn developing the
				sexual assault policy under subsection (a), the Director of the Peace Corps
				shall consult with and incorporate, as appropriate, the recommendations and
				views of experts in the sexual assault field.
					(c)ElementsThe sexual
				assault protocol and guidelines developed under subsection (a) shall include,
				at a minimum, the following services with respect to a volunteer who has been a
				victim of sexual assault:
						(1)Protection of such volunteer’s
				confidentiality.
						(2)Provision of a victim’s advocate to
				such volunteer.
						(3)Provision of a sexual assault
				forensic evidence kit to such volunteer upon request.
						(4)Provision of emergency health care to
				such volunteer, including, to the greatest extent practicable, a choice of
				medical providers and a mechanism for such volunteer to evaluate such
				provider.
						(5)Provision of counseling and
				psychiatric medication.
						(6)Completion of a safety and treatment
				plan with such volunteer.
						(7)Evacuation of such volunteer,
				accompanied by a Peace Corps staffer at the request of such volunteer.
						(8)An explanation to such volunteer of
				available law enforcement, prosecutorial options, and legal
				representation.
						(d)Distribution and
				trainingThe Director of the
				Peace Corps shall distribute to and train all in-country staff regarding the
				sexual assault protocol and guidelines developed under subsection (a).
					(e)Removal and assessment and
				evaluation
						(1)In generalIf a volunteer feels at risk of imminent
				bodily harm and requests removal from the site in which such volunteer is
				serving, the Director of the Peace Corps shall, as expeditiously as practical
				after receiving such request, remove such volunteer from such site. If the
				Director of the Peace Corps receives such a request, the Director of the Peace
				Corps shall assess and evaluate the safety of such site and may not assign
				another volunteer to such site until such time as such assessment and
				evaluation is complete and such site has been determined to be safe.
						(2)Determination of site as
				unsafeVolunteers may remain
				at a site during an assessment and evaluation under paragraph (1). If the
				Director the Peace Corps determines that a site is unsafe, the Director of the
				Peace Corps shall, as expeditiously as practical, remove all volunteers from
				such site.
						(f)Sexual assault response
				teamsThe Director of the
				Peace Corps shall establish sexual assault response teams, including Safety and
				Security Officers, medical staff, and a victim advocate, that can respond to
				reports of sexual assault against a volunteer.
					(g)Case reviewThe Director of the Peace Corps shall
				conduct case reviews of a statistically significant number of cases on a
				quarterly basis to determine if proper procedures were followed in accordance
				with the sexual assault protocols and guidelines developed under subsection (a)
				and including the elements specified in subsection (c).
					(h)Tracking and
				recordingThe Director of the
				Peace Corps shall establish a global tracking and recording system to track and
				record incidents of assault against volunteers.
					(i)Prohibition on combining
				incidentsThe Director of the Peace Corps may not combine into
				one incident for purposes of tracking and recording under subsection (h)
				reports by different volunteers of assault against such volunteers even if such
				assaults were committed by one individual against such volunteers at any one
				time.
					(j)Alternative systemsThe Director of the Peace Corps shall
				establish an alternative reporting system and hotline access system through
				which volunteers who are victims of assault can report and receive support on
				an anonymous basis. Such alternative systems shall be published in the
				Volunteer Handbook.
					8C.Victims advocates(a)Victims
				advocates
						(1)In generalThe Director of the Peace Corps shall
				assign a certified victims advocate in Peace Corps headquarters who shall
				report directly to the Director. The Director of the Peace Corps shall assign
				not fewer than three additional certified victims advocates to assist such
				victims advocate. Such additional victims advocates shall have regional
				expertise and may be posted abroad if such victims advocate determines that
				such is necessary.
						(2)ProhibitionPeace
				Corps Medical Officers, Safety and Security Officers, and program staff may not
				serve as victims advocates. The victims advocate and additional victims
				advocates may not have any other duties in the Peace Corps.
						(3)ExemptionThe victims
				advocate and additional victims advocates shall be exempt from the five year
				rule on appointments and assignments under section 7.
						(b)ResponsibilitiesThe victims advocate and additional victims
				advocates shall help develop and implement the sexual assault risk-reduction
				and response training described in section 8A and the sexual assault protocol
				and guidelines described in section 8B and ensure such training and such
				protocol and guidelines are being properly updated and followed. The victims
				advocate and additional victims advocates shall assist volunteers who are
				victims of assault by making such victims aware of the services specified in
				section 8B(c) available to them and facilitating their access to such
				services.
					(c)Status
				updatesThe victims advocate and additional victims advocates
				shall provide to volunteers who are victims of assault regular updates on the
				status of their cases if such volunteers have opted to pursue
				prosecution.
					(d)TransitionA
				victims advocate who is working with a volunteer who is a victim of assault and
				who relocates back to the United States shall assist such volunteer to receive
				the services specified in section 8B(c) required by such volunteer, including
				through the duration of the claim with the Department of Labor, even after such
				volunteer is medically separated.
					8D.Establishment of Sexual Assault
		  Advisory Council(a)EstablishmentThere
				is established in the Peace Corps a Sexual Assault Advisory Council (in this
				section referred to as the Council).
					(b)MembershipThe
				Council shall be composed of individuals selected by the Director of the Peace
				Corps who are returned volunteers (including volunteers who were victims of
				sexual assault and volunteers who were not victims of sexual assault) and
				governmental and nongovernmental experts and professionals in the sexual
				assault field.
					(c)Functions;
				MeetingsThe Council shall
				meet not less often than annually to review the sexual assault risk-reduction
				and response training developed under section 8A, sexual assault policy
				developed under section 8B, and the confidentiality policy developed under
				section 8F to ensure that such training and policies conform to best practices
				in the sexual assault field.
					(d)ReportsThe
				Council shall annually submit to the Director of the Peace Corps and the
				Committee on Foreign Affairs and the Committee on Appropriations of the House
				of Representatives and Committee on Foreign Relations and the Committee on
				Appropriations of the Senate a report on its findings based on the reviews
				conducted pursuant to subsection (c).
					(e)Federal
				employeesMembers of the Council shall not be considered Federal
				employees for any purpose and shall not receive compensation other than
				reimbursement of travel expenses and per diem allowance.
					(f)Nonapplicability
				of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				not apply to the Council.
					8E.Volunteer feedback and Peace Corps
		  review(a)Monitoring and
				evaluationNot later than one
				year after the date of the enactment of this section, the Director of the Peace
				Corps shall establish goals, metrics, and monitoring and evaluation plans for
				all Peace Corps programs and Country Directors. Monitoring and evaluation plans
				shall incorporate best practices from monitoring and evaluation studies and
				analyses.
					(b)Annual volunteer
				surveysThe Director of the Peace Corps shall annually conduct a
				confidential survey of volunteers regarding the effectiveness of Peace Corps
				programs and staff and the safety of volunteers.
					(c)Peace Corps
				Inspector GeneralThe
				Inspector General of the Peace Corps shall submit to the Committee on Foreign
				Affairs and the Committee on Appropriations of the House of Representatives and
				Committee on Foreign Relations and the Committee on Appropriations of the
				Senate the following:
						(1)A biennial report
				on reports received from volunteers relating to misconduct, mismanagement, or
				policy violations of Peace Corps staff, any breaches of the confidentiality of
				volunteers, and any actions taken to assure the safety of volunteers who
				provide such reports.
						(2)A report, not later than two years after
				the date of the enactment of this section and every five years thereafter,
				evaluating the effectiveness and implementation of the assault risk-reduction
				and response training developed under section 8A and the sexual assault
				protocol and guidelines developed under section 8B.
						(3)A trend analysis
				every three years of the annual volunteer surveys, including actions taken in
				response to such surveys.
						(4)A report, not
				later than two years after the date of the enactment of this section,
				describing how Country Directors are hired, how Country Directors are
				terminated, and how Country Directors hire staff.
						(d)Evaluation
				definedFor purposes of this
				section, the term evaluation means the systematic collection and
				analysis of information about the characteristics and outcomes of programs and
				projects as a basis for judgments, to improve effectiveness, or inform
				decisions about current and future programming.
					8F.Nondisclosure of confidential or
		  private information(a)In
				generalThe Director of the Peace Corps shall establish and
				maintain a process to allow volunteers to report incidents of assault,
				incidents of misconduct or mismanagement, or violations of any policy, of the
				Peace Corps in order to protect the confidentiality in accordance with
				subsection (c) and safety of such volunteers and of the information reported,
				and to ensure that such information is acted on appropriately. The Director of
				the Peace Corps shall train all volunteers and staff about this process.
					(b)GuidanceThe
				Director of the Peace Corps shall provide guidance to officers and employees of
				the Peace Corps who have access to the information reported by volunteers under
				subsection (a) in order to protect against the inappropriate disclosure of such
				information and ensure the safety of such volunteers.
					(c)Nondisclosure
						(1)In
				generalExcept as provided in
				paragraphs (1) and (2), the Director of the Peace Corps may not—
							(A)disclose any personally identifying
				information or personal information of a volunteer who is a victim of assault
				collected in connection with services requested, utilized, or denied through
				Peace Corps programs; or
							(B)reveal such information without the
				informed, purpose-limited, and reasonably time-limited consent of such
				volunteer about whom such information is sought.
							(2)ReleaseIf
				the release of information described in paragraph (1) is authorized by statute
				or compelled by court order, the Director of the Peace Corps shall—
							(A)make reasonable
				attempts to provide notice to the volunteer with respect to whom such
				information is being released; and
							(B)take such action
				as is necessary to protect the privacy and safety of such volunteer.
							(3)Information
				sharingThe Director of the Peace Corps may share—
							(A)nonpersonally identifying information in
				the aggregate regarding services to volunteers and nonpersonally identifying
				demographic information in order to comply with reporting, evaluation, or data
				collection requirements;
							(B)nonpersonally
				indentifying information that would protect the safety of volunteers;
							(C)court-generated information and
				law-enforcement generated information contained in secure, governmental
				registries for protection order enforcement purposes; and
							(D)law enforcement- and prosecution-generated
				information necessary for law enforcement and prosecution purposes.
							(d)DefinitionIn
				this section, the terms personally identifying information and
				personal information mean information for or about a volunteer
				who is a victim of assault, including information likely to disclose the
				location of such victim, including the following:
						(1)A first and last
				name.
						(2)A home or other
				physical address.
						(3)Contact
				information (including a postal, email, or Internet protocol address, or
				telephone or facsimile number).
						(4)A social security
				number.
						(5)Any other
				information, including date of birth, racial or ethnic background, or religious
				affiliation, that, in combination with paragraphs (1) through (4), would serve
				to identify such victim.
						8G.Reporting
		  requirements(a)In
				generalThe Director of the Peace Corps shall annually submit to
				the Committee on Foreign Affairs and the Committee on Appropriations of the
				House of Representatives and the Committee on Foreign Relations and the
				Committee on Appropriations of the Senate a report summarizing information
				on—
						(1)sexual assault against
				volunteers;
						(2)assault against volunteers;
				and
						(3)the annual rate of early termination
				of volunteers, including, to the maximum extent practicable, demographic data
				associated with such early termination.
						(b)GAONot later than
				one year after the date of the enactment of this section, the Comptroller
				General of the United States shall submit to the Committee on Foreign Affairs
				and the Committee on Appropriations of the House of Representatives and the
				Committee on Foreign Relations and the Committee on Appropriations of the
				Senate a report evaluating the quality and accessibility of health care
				provided through the Department of Labor to returned volunteers upon their
				separation from the Peace Corps.
					(c)Access to communications
						(1)In generalThe Director of the Peace Corps, in
				coordination with all Country Directors, shall determine the level of access to
				communication, including cellular and Internet access, of each
				volunteer.
						(2)ReportNot later than six months after the date of
				the enactment of this section, the Director of the Peace Corps shall submit to
				the Committee on Foreign Affairs and the Committee on Appropriations of the
				House of Representatives and the Committee on Foreign Relations and the
				Committee on Appropriations of the Senate a report on the costs of providing
				all volunteers with access to adequate communication, including cellular
				service and Internet access.
						(d)Report on monitoring and
				evaluationNot later than one
				year after the date of the enactment of this section and annually thereafter,
				the Director of the Peace Corps shall submit to the Committee on Foreign
				Affairs and the Committee on Appropriations of the House of Representatives and
				the Committee on Foreign Relations and the Committee on Appropriations of the
				Senate a report on the monitoring and evaluation of Peace Corps programs and
				Country Directors, including information on the following:
						(1)A description of the monitoring and
				evaluation activities conducted in the preceding year.
						(2)A forecast of the monitoring and
				evaluation activities planned for the subsequent year.
						(3)A description of the ways in which
				the results of the monitoring and evaluation activities have informed the
				design and operation of development policies and programs during the preceding
				year.
						.
		3.Conforming
			 amendments
			(a)Inclusion of
			 sexual assault risk-Reduction and response trainingThe Peace Corps Act is amended—
				(1)in section 5(a)
			 (22 U.S.C. 2504(a)), in the second sentence, by inserting (including
			 training under section 8A) after training; and
				(2)in section 8(a)
			 (22 U.S.C. 2507(a)), in the first sentence, by inserting , including
			 training under section 8A, after training.
				(b)Certain
			 servicesSection 5(e) of the Peace Corps Act (22 U.S.C. 2504(e))
			 is amended, in the first sentence—
				(1)by inserting
			 (including, if necessary, for such volunteers and for trainees, services
			 under section 8C) after health care; and
				(2)by inserting
			 including services provided in accordance with section 8C (except that
			 the six-month limitation shall not apply in the case of such services)
			 before as the President.
				
